                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:18CR336

        vs.
                                                                           ORDER
FRANCIS DALE PEEBLES,

                        Defendant.

       This matter is before the court on defendant's Unopposed Motion for Extension of Time
for Filing Pretrial Motions [39]. For good cause shown, I find that the motion should be granted.
The defendant will be given an approximate 30-day extension. Pretrial motions shall be filed by
March 8, 2019.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion for Extension of Time for Filing Pretrial Motions
[39] is granted. Pretrial motions shall be filed on or before March 8, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date and March 8, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel requires additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
       Dated this 28th day of January, 2019.

                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
